           Case 2:18-cr-00292-DWA Document 261 Filed 07/23/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                )
                                                        )
    -vs-                                                ) Criminal No. 18-292
                                                        )
ROBERT BOWERS,

       Defendant.


AMBROSE, Senior District Judge

                                            ORDER OF COURT



       At the 6/25/20 telephone conference, the Government indicated that it would like to reply

to any motion for extension of the 7/22/20 Motions deadline. The Government shall respond to

Defendant’s Motion [260] by 7/30/20. In order to accommodate the Government’s response and

decision on Defendant’s Motion, the Motions deadline will be extended to 8/7/20. IT IS

FURTHER ORDERED that the delay resulting from this extension of time (July 22, 2020 until

August 7, 2020) be deemed excludable delay under the Speedy Trial Act 18 U.S.C. § 3161 et

seq. For these reasons, and the reasons stated in Defendant’s motion, the Court finds that the

ends of justice served by granting this continuance outweigh the best interest of the public and

the defendant to a speedy trial. Specifically, the court finds that this continuance is justified

given the complexity of the case, pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (B)(ii). AND

NOW, this 23rd day of July, 2020, IT IS SO ORDERED.

                                               BY THE COURT:



                                               ________________________________

                                               Donetta W. Ambrose
                                               Senior Judge, U.S. District Court
